Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “its” is not clearly defined in the claim or the specification, and one of ordinary skill in the art would not understand the meaning of the term. 
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US Pub. 2,625,134) in view of Madonna (US Pub. 2012/0318211 A1), and Millsap (US Pub. 1,514,919).
Regarding claim 11, Massey discloses a guard for preventing uncontrolled breeding of a livestock, said guard comprising: an apron having a bottom edge and a top edge opposite the bottom edge (Fig. 2, apron 16 has a top edge and bottom edge), and two side edges connecting the bottom edge and the top edge (Fig. 1, apron 16 has sides connecting top and bottom edges), the apron having a strap guide along a length of the top edge;
A girth strap having two ends (Fig. 2, belly band 11) and having complementary fasteners at each end (Fig. 2, buckle 22 fastens both ends of the girth strap together).
However, Massey does not teach of an apron having a strap guide along a length of the top edge. This limitation is taught by Millsap who teaches of a girth strap fixed between two strap guides on either side of the girth strap, the girth strap extending through the strap guide (Fig. 2, Apron 31 is connected to a girth strap with two buckles on either side acting as strap guides). 

Massey does not disclose a distinct neck strap and sternal strap. However this limitation is taught by Madonna. Madonna teaches of: 
A sternal strap, the sternal strap connecting with the girth strap within the length of the strap guide of the apron (Fig. 1, belly strap 200 connects to waist strap 300).
A neck strap (Fig 1, neck strap 400), the neck strap having a first end and a second end with complementary fasteners at each end (Fig. 3, fasteners 310), the neck strap passing through the loop at the second end of the sternal strap (Fig. 1, neck strap passes through strap attachment 210).
It would have been obvious before the filing date of the claimed invention to incorporate the sternal strap and neck strap of Massey with the guard for preventing uncontrolled breeding of livestock of Massey. Doing so keep the apron secured in place by virtue of having multiple points of contact with the animal.
Regarding claim 13, Massey in view of Madonna discloses the sternal strap and the girth strap are connected by passing the girth strap through a loop of the sternal strap (Fig. 1, belly strap 200 connects to waist strap 300 with a loop). 
Regarding claim 14, Massey in view of Madonna discloses at least one of the girth strap, the sternal strap, or the neck strap are adjustable (Pg. 1, [0009], lines 8-9: “The neck strap includes at least one neck strap adjuster”).
	Regarding claim 16, Massey as modified discloses the claimed invention except for a second sternal strap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second sternal strap to provide more points of contact and reduce pressure on St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 18, Massey as modified discloses the claimed invention except for a second girth strap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second girth strap to provide more points of contact and reduce pressure on the animal to prevent discomfort, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2, 3, 4, 5, 6, 7, 8, 9, 10,  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12, 15, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642